2010 Second Quarter Earnings Call August 6, 2010 Exhibit 2 Safe Harbor Statement and Use of Non-GAAP and Pro Forma Information FORWARD LOOKING STATEMENTS This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Statements made in thispresentation that relate to future events or the Company’s expectations, guidance, projections, estimates, intentions, goals, targets and strategies are forward-looking statements.You are cautioned that all forward-looking statements are based upon current expectations and estimates and the Company assumes noobligation to update this information.Because actual results may differ materially from those expressed or implied by the forward-looking statements, theCompany cautions you not to place undue reliance on these statements.For a detailed discussion of the important factors that affect the Company and thatcould cause actual results to differ from those expressed or implied by the Company’s forward-looking statements, please see “Management’s Discussion andAnalysis of Financial Condition and Results of Operations” and “Risk Factors” in the Company’s current and future Annual Reports on Form 10-K and QuarterlyReports on Form 10-Q. ADJUSTED EBITDA STATEMENT We refer to the term “Adjusted EBITDA” in various places throughout this presentation.Adjusted EBITDA, or earnings (adjusted as described below) beforeinterest, taxes, depreciation and amortization calculated on a pro forma basis as provided herein, is a material component of the significant covenantscontained in our credit agreements and the indenture governing the notes and accordingly, is important to the Company’s liquidity and ability to borrow underits debt instruments.Adjusted EBITDA is calculated similarly under both the credit agreements and the indenture by adding consolidated net income, incometaxes, interest expense, depreciation and amortization and other non-cash expenses, income or loss attributable to discontinued operations, amounts payablepursuant to the management agreement with AEA Investors and the impairment charge for goodwill and other intangibles.In addition, consolidated net incomeis adjusted to exclude certain items, including certain nonrecurring or unusual charges.Please see the Company’s December 31, 2009 10-K, which contains adetailed description of our covenants and a thorough description of our use of Adjusted EBITDA, and the use of Adjusted EBITDA in connection with certaincalculations under the covenants, under our credit agreements and indenture. While the determination of appropriate adjustments in the calculation of Adjusted EBITDA is subject to interpretation under our debt agreements, managementbelieves the adjustments are in accordance with the covenants in our credit agreements and indenture, as discussed above.Adjusted EBITDA should not beconsidered in isolation or construed as an alternative to our net income or other measures as determined in accordance with GAAP.In addition, othercompanies in our industry or across different industries may calculate Adjusted EBITDA differently than we do, limiting its usefulness as a comparativemeasure.In future SEC filings, we may be required to change our presentation of Adjusted EBITDA in order to comply with the SEC’s rules regarding the useof non-GAAP financial measures.In addition, you are cautioned not to place undue reliance on Adjusted EBITDA.For a reconciliation of Adjusted EBITDA tonet income, please see the Appendix to this presentation. 3 About CPG International Headquartered in Scranton, Pennsylvania, CPG International is a leading supplier of premium, low-maintenance building products designed toreplace wood, metal and other materials in the residential, commercial and industrial markets.With a focus on manufacturing excellence,proprietary technologies and quality, CPG has introduced products through distribution networks to sizable markets increasingly converting to lowmaintenance materials.The Company has developed and acquired a number of branded products including AZEK® Trim, AZEK® Deck, AZEK®Moulding,
